Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant's Amendment filed June 9, 2021 is acknowledged.
-	Claim(s) 1, 19 is/are amended
- 	Claim(s) 6, 8, 15, 17 is/are canceled
-	Claim(s) 1-5, 7, 9-14, 16, 18-20 is/are pending in the application.


This action is FINAL
Claim Objections
Claims 7, 9, 16, 18, are objected to because of the following informalities:  
Claim 7, line 1 “The touch panel of claim 6” should be “The touch panel of claim 1” because claim 6 is canceled.
Claim 9, line 1, “The touch panel of claim 8” should be “The touch panel of claim 1” because claim 8 is canceled.
Claim 16, line 1, “The display device of claim 15” should be “The display device of claim 1” because claim 15 is canceled.
Claim 18, line 1, “The display device of claim17” should be “The display device of claim 1” because claim 17 is canceled.  Appropriate correction is required.

	Drawings
Examiner respectfully withdraws the objection to the figure 3.  Applicant’s amendment to figure 3 has rendered the objection moot.  
Examiner respectfully withdraws the objections to figure 1a except as repeated below.  Applicant’s amendment to paragraph 0031 has overcome the objections except as noted below because figure 1a does not include a label of “CF”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 0031 references “CF” with respect to figure 1a.  However, figure 1a does not include a label of “CF”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claim 1-4, 7, 9-13, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al, U.S. Patent Publication No. 20170256594 in view of Watanabe et al, U.S. Patent Publication No. 2015/0255518, Abe et al, U.S. Patent Publication No. 20070230235, Ji et al, U.S. Patent Publication No. 20180175121 and Jo et al, U.S. Patent Publication No. 20170294491.
Consider claim 1, Bae teaches a touch display panel, comprising a display module (see Bae figure 2, element 100 display unit), and a touch module (see Bae figure 2, element 200 touch unit) that are arranged in a stack, wherein the display module comprises an active layer (see Bae figure 3, element SM semiconductor layer and paragraph 0041 where semiconductor layer SM may include one of amorphous silicon (a-Si), polycrystalline silicon (p-Si), and oxide semiconductor. The semiconductor layer SM may include a source region formed by doping or injecting impurities into a region that contacts the source electrode SE and a drain region formed by doping or injecting impurities into a region that contacts the drain electrode DE. A region between the source region and the drain region may be a channel region. Where channel region corresponds to active layer.  Examiner takes Official notice that it is well-known in the transistor art to form a channel on an active layer composed of a semiconductor layer as 

the touch module comprises at least two touch electrodes (see Bae figure 4, element 211, 213 touch electrode) and a touch insulation layer (see Bae figure 4, element 212 insulating layer) between the at least two touch electrodes; and 



Bae is silent regarding wherein at least one of the intermediate insulation layer and the touch insulation layer is made of an organic material.  In the same field of endeavor, Watanabe teaches a touch sensor having a capacitor with an insulating film serving as a dielectric layer that is formed of organic material (see Watanabe figure 12A, element 105, 348a, 348b and paragraphs 0103, 0143, 

Bae/Watanabe is silent regarding the intermediate insulation layer is made of an organic material.  In the same field of endeavor, EL display devices, Abe teaches a transistor having an organic insulating film (see Abe paragraph 0108, 0176, 0179, 0183 0190).  One of ordinary skill in the art would have been motivated to have further modified Bae to have an organic insulating film for a transistor as disclosed by Abe so as to form a switch for a display using known techniques with predictable results.

Bae is silent regarding wherein a pixel unit in the display module comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel and the blue sub-pixel are each a polygon with N sides or circle, and the N is an odd integer greater than 4, and wherein the display module comprises a planarization layer arranged on the source-drain layer, and a thickness of the planarization layer is greater than 2.5 microns.

In the same field of endeavor, display having pixels, Ji teaches a display having red, green and blue subpixels having N sides such as a regular pentagon or the like so as to form a multiple viewing –field pixel (see Ji paragraph 0034 where pentagon).  One of ordinary skill in the art would have been motivated to have further modified Bae to have incorporated red, green and blue subpixels so as to provide a color display using known techniques with predictable results.

Bae is silent regarding wherein a planarization layer arranged on source-drain layer, and a thickness of the planarization layer is greater than 2.5 microns.

In the same field of endeavor, Jo teaches having a planarization layer disposed between thin film transistors and an anode (see Jo paragraphs 0083-0086 and figure 2, element 115 planarization layer, 131 anode).  

Bae teaches a third insulating layer disposed on a source electrode and a drain electrode and separating a second electrode (see Bae figure 3, element 143, 144, SE, DE and paragraphs 0046-0054).  One of ordinary skill in the art would have been motivated to have modified Bae with the teachings of Jo to have a planarization layer (see Bae figure 3, element 143) disposed between thin film transistors (see Bae figure 3 TFT) and an anode (see Bae figure 3, element 147 and paragraphs 0046-0054 specifically where any type of OLED may be implemented and Jo paragraphs 0083-0086 and figure 2, element 115 planarization layer, 131 anode where a top emission is illustrated) so as to 

Jo is silent regarding thickness of a planarization layer.  In the same field of endeavor, Watanabe teaches and insulation layer having a thickness range of 50nm to 3000nm (see Watanabe paragraph 0538 where insulating film is preferably formed to have a thickness of greater than or equal to 10 nm and less than or equal to 3000 nm, further preferably greater than or equal to 200 nm and less than or equal to 1500 nm).  One of ordinary skill in the art would have found it obvious to provide a planarization insulation layer having a thickness greater than 2.5 microns since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, or that the recited feature is critical such that unexpected results are achieve, the claim is unpatentable as obvious under 35 U.S.C. 103.

Consider claim 2, Bae as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches wherein the organic material comprises at least one of silicone resin, acrylic resin, polyacrylic resin, and polyimide resin (see Watanabe paragraphs 0513-0514 where as the insulating film 348a, the insulating film 348b, and the insulating film 371, an organic material such as ayer containing an organic material such as an organic resin by a known means).

Consider claim 3, Bae as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches wherein a thickness of the intermediate insulation layer is in a range of 1 to 3 micrometers (see Abe paragraph 0183 where insulating layer 762 is preferably formed to a thickness of 0.75 .mu.m to 3 .mu.m), and a thickness of the touch insulation layer is in a range of 1 to 3 micrometers (see Watanabe paragraph 0537-0538 where insulating film is preferably formed to have a thickness of greater than or equal to 10 nm and less than or equal to 3000 nm).  

Consider claim 4, Bae as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches wherein the touch display panel further comprises a thin film encapsulation layer (see Bae figure 2, element 150 and paragraph 0034, 0055-0058 specifically paragraph 0058 where barrier layer helps prevent external moisture and/or oxygen from permeating into the OLED), and the thin film encapsulation layer (see Bae figure 1, element 150) is arranged 

Consider claim 7, Bae as modified by Watanabe, Abe, Ji and Jo teaches all the limitations of claim 1.   
Bae is silent regarding wherein each pixel unit comprises one blue subpixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction; and wherein an area of one of the two green sub-pixels is less than an area of the blue subpixel.  In the same field of endeavor, organic light emitting display, Jo teaches each pixel unit comprises one blue subpixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction; and wherein an area of one of the two green sub-pixels is less than an area of the blue subpixel so as to provide a pixel arrangement with an improved cognitive fill factor, minimized lattice defects, and minimized color fringe (see Jo figures 4-6 where figure 4 for example SR, SB and green subpixels are arranged as recited).  One of ordinary skill in the art would have been motivated to have further modified Bae with the teachings of Jo to include subpixels as disclosed by Jo so as to provide a subpixel arrangement with an improved cognitive fill factor, minimized lattice defects, and minimized color fringe.



wherein an area of one of the two green sub-pixels is less than an area of the blue sub-pixel (see Jo paragraph 0102 where an area of each of the shared red subpixel SR and the shared blue subpixel SB is larger than an area of each of the green subpixels SG).

    PNG
    media_image1.png
    725
    770
    media_image1.png
    Greyscale



Consider claim 9, Bae as modified by Watanabe, Abe, Ji and Jo teaches all the limitations of claim 1 and further teaches wherein the planarization layer is made of at least one of silicone resin, acrylic resin, polyacrylic resin, and polyimide resin (see Bae figure 3, element 143 and paragraphs 0046-0054 specifically paragraph 0147 where third insulating layer 143 may be an organic protective layer. The organic protective layer may include one of acryl, polyimide (PI), polyamide (PA), and benzocyclobutene (BCB). The organic protective layer may 

Consider claim 10, Bae as modified by Watanabe, Abe, Ji, and Jo teaches a display device (see Bae paragraph 0031 where FIGS. 1 through 4 illustrate the flexible display device according to the invention), comprising the touch display panel of claim 1.

Consider claim 11, Bae as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 10 and further teaches wherein the organic material comprises at least one of silicone resin, acrylic resin, polyacrylic resin, and polyimide resin (see Watanabe paragraphs 0513-0514 where as the insulating film 348a, the insulating film 348b, and the insulating film 371, an organic material such as polyimide, acrylic, polyamide, polyimide amide, or a benzocyclobutene-based resin can be used and Abe paragraph 0108, 0176, 0179, 0183 0190 specifically for example paragraph 0176 where insulating layer is formed with a single layer or a stack of a layer containing an inorganic material such as silicon, oxide of silicon, or nitride of silicon, or a layer containing an organic material such as an organic resin by a known means).

Consider claim 12, Bae as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 10 and further teaches wherein a thickness of the intermediate insulation layer is in a range of 1 to 3 micrometers (see Abe 

Consider claim 13, Bae as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 10 and further teaches wherein the touch display panel further comprises a thin film encapsulation layer (see Bae figure 2, element 150 and paragraph 0034, 0055-0058 specifically paragraph 0058 where barrier layer helps prevent external moisture and/or oxygen from permeating into the OLED), and the thin film encapsulation layer (see Bae figure 1, element 150) is arranged between the intermediate insulation layer (see Bae figure 3, element 142 insulation layer and paragraph 0045) and the touch insulation layer (see Bae figure 4, element 212 insulating layer).

Consider claim 16, Bae as modified by Watanabe, Abe, Ji and Jo teaches all the limitations of claim 1 and further teaches wherein each pixel unit comprises one blue sub-pixel (see Jo figure 4 reproduced above, SB blue subpixel), one red sub-pixel (see Jo figure 4 reproduced above, SR red subpixel), and two green sub-pixels (see Jo figure 4 reproduced above, green subpixels) that are arranged in sequence along a first direction (see Jo reproduced above where SR, SB and green subpixels are arranged in sequence along the X axis), and two green sub-

wherein an area of one of the two green sub-pixels is less than an area of the blue sub-pixel (see Jo paragraph 0102 where an area of each of the shared red subpixel SR and the shared blue subpixel SB is larger than an area of each of the green subpixels SG).

Consider claim 18, Bae as modified by Watanabe, Abe, Ji and Jo teaches all the limitations of claim 1 and further teaches wherein the planarization layer is made of at least one of silicone resin, acrylic resin, polyacrylic resin, and polyimide resin (see Bae figure 3, element 143 and paragraphs 0046-0054 specifically paragraph 0147 where third insulating layer 143 may be an organic protective layer. The organic protective layer may include one of acryl, polyimide (PI), polyamide (PA), and benzocyclobutene (BCB). The organic protective layer may be a transparent and flexible planarizing layer capable of reducing a curve of an understructure and planarizing the understructure.).

Consider claim 19, Bae as modified by Watanabe, Abe, Ji, and Jo teaches a method for preparing a touch display panel, comprising: forming a display module (see Bae figure 2, element 100 display unit), the display module comprising an active layer (see Bae figure 3, element SM semiconductor layer 

wherein at least one of the intermediate insulation layer (see Abe paragraph 0108, 0176, 0179, 0183 0190) and the touch insulation layer (see Watanabe figure 12A, element 105, 348a, 348b and paragraphs 0103, 0143, 0245, 0407, 0513-0514) is made of an organic material, 

wherein a pixel unit in the display module comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel and the blue sub-pixel are each a polygon with N sides or circle, and the N is an odd integer greater than 4 (see Ji paragraph 0034), and 

wherein the display module comprises a planarization layer arranged on the source-drain layer, and a thickness of the planarization layer is greater than 2.5 microns (see Jo paragraphs 0083-0086 and figure 2, element 115 planarization layer, 131 anode).

15.	Claim 5, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al, U.S. Patent Publication No. 20170256594, Watanabe et al, U.S. Patent Publication No. 2015/0255518, Abe et al, U.S. Patent Publication No. 20070230235, Ji, U.S. Patent Publication No. 20180175121 and Jo et al, U.S. Patent Publication No. 20170294491 in view of Lee et al, U.S. Patent Publication No. 20170069692.
Consider claim 5, Bae as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 4.  Bae is silent regarding wherein the touch display panel 

In the same field of endeavor, Lee teaches an organic light emitting display device having a shielding pattern including a color filter layer and a black matrix layer disposed at the touch electrode array 150 side, rather than the circular polarizing plate so as to reduce or prevent visibility of external light (see Lee figure 15, element 159 and paragraph 0147).  One of ordinary skill in the art would have been motivated to have modified Bae with the teachings of Lee to have incorporated a shielding pattern including a color filter layer so as to provide color images and reduce or prevent visibility of external light as disclosed by Lee using known techniques with predictable results.

Consider claim 14, Bae as modified by Watanabe, Abe, Ji, Jo and Lee teaches all the limitations of claim 13 and further teaches wherein the touch display panel further comprises a color filter, and the color filter is arranged on a side of the touch insulation layer away from the thin film encapsulation layer and resused as a circular polarizer (see Lee figure 15, element 159 and paragraph 0147).

Consider claim 20, Bae as modified by Watanabe, Abe, Ji, Jo                                                                                                                               and Lee teaches all the limitations of claim 19 and further teaches wherein the method further comprises forming a thin film encapsulation layer (see Bae figure 

wherein the forming the touch module on the display module comprises forming the touch module (see Bae figure 2, element 200 touch unit) on the thin film encapsulation layer (see Bae figure 1, element 150); and 

wherein the method further comprises forming a color filter (see Lee figure 15, element 159 and paragraph 0147) on the touch module (see Bae figure 2, element 200 touch unit) after the forming the touch module on the display module.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intermediate insulation layer, touch insulation layer and planarization layer are all made of organic materials) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al, U.S. Patent Publication No. 2014/0183478 (flexible display), Lee et al, U.S. Patent Publication No. 2010/0134426 (touch sensible organic light emitting device), Zhai, U.S. Patent Publication No. 2017/0364187 (flexible display)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Dorothy Harris/Primary Examiner, Art Unit 2625